EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT
 
 
This Asset Purchase Agreement (this "Agreement") is made and entered into on
February 25, 2010, by and between Equinox International Inc., a Nevada
corporation (the "Company"), and Biostem US L.L.C., a Florida limited liability
company (“Biostem”).  The Company and Biostem are at times herein referred to
individually as a “Party” and collectively as the “Parties.”
 
 
RECITALS:
 
A.   Biostem owns and has the exclusive right to commercialize the technology
(the “Proprietary Technology”) more particularly described in the attached
SCHEDULE A of this Agreement.


B.   The Company wishes to acquire the Proprietary Technology and to this end
the Company and Biostem’s predecessor, Biostem US Inc. (“Biostem Nevada”) have
heretofore made and entered into that certain Share Exchange Agreement (the
“Exchange Agreement”), dated August 19, 2009, pursuant to which the Company was
to acquire all of the issued and outstanding shares of Biostem (and thereby the
Proprietary Technology) in exchange for Twenty Million, Four Hundred Thousand
(20,400,000) unregistered common shares of the Company.


C.  The Parties have determined that their mutual best interests are served by
revising the transaction described in the Exchange Agreement such that Biostem
is substituted for Biostem Nevada and the Company will acquire an assignment of
the Proprietary Technology in exchange for the consideration that would have
been given by the Company to Biostem Nevada under the Exchange Agreement.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and undertakings contained herein, and for other good and valuable
consideration, and subject to the terms and conditions of this Agreement, the
parties hereto agree as follows.
 
1.   THE TECHNOLOGY ASSIGNMENT.
 
1.1 Sale and Assignment of the Proprietary Technology. On the terms and subject
to conditions of this Agreement, at the Closing (as defined below), Biostem
shall sell, transfer, assign, convey and deliver all of the Proprietary
Technology held by it to the Company, free and clear of all adverse claims,
security interests, liens, claims and encumbrances (other than restrictions
expressly agreed to herein by the Company), and the Company shall purchase,
accept and acquire all of Biostem’s interest in and to the Proprietary
Technology from Biostem.
 
1.2 Issuance of Company Shares. In full payment for the assignment by Biostem to
the Company of the Proprietary Technology, the Company shall issue and deliver
to Biostem (or, at the option of Biostem, to be exercised, if at all, prior to
the Closing, the members of Biostem, ratably) Twenty Million, Four Hundred
Thousand (20,400,000) unregistered common shares of the Company (the  “Company
Shares"). The Company Shares, will, when issued, be validly issued, fully paid,
and non assessable; and the sale, issuance and delivery of the Company Shares on
the terms herein contemplated will be authorized by all requisite corporate
action of the Company; and the Company Shares will not be subject to any
preemptive rights, options or similar rights on the part of any shareholder or
creditor of the Company or any other person. The Company Shares will be issued
at Closing (as defined below) pursuant to an exemption from registration under
the Securities Act of 1933, as amended (the “Securities Act”) pursuant to
Section 4(2) of the Securities Act. Upon issuance, the Company Shares will be
considered “restricted” shares and may not be transferred or re-sold unless an
exemption for such transfer is available or the resale is covered by a
registration statement filed under the Securities Act. The sale, transfer and
assignment of the Proprietary Technology by Biostem in consideration for the
issuance of the Company Shares are referred to herein as the "Technology
Purchase."
 
1.3 Restrictive Legend on Shares. When issued, the certificates evidencing the
Company Shares will bear a restrictive legend substantially in the following
form:
 
"The shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), and are "restricted
securities" as that term is defined in Rule 144 under the Securities Act. These
shares may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Securities Act, or
pursuant to an exemption from registration under the Securities Act."
 
1.4 Closing. Unless this Agreement shall have been terminated and the
transaction herein contemplated shall have been abandoned, and subject to the
satisfaction or waiver of the conditions set forth in Section 5, the closing of
the Technology Purchase (the  "Closing") will take place at 10:00 a.m. on the
business day after satisfaction of the conditions set forth in Section 5 (or as
soon as practicable thereafter following satisfaction or waiver of the
conditions set forth in Section 5) (the "Closing Date"), at the offices of
Biostem, unless another date, time or place is agreed to in writing by the
Parties hereto.
 
1.5 Appointment of Officers and Directors. At Closing, three directors selected
by Biostem shall be appointed as additional directors of the Company and the
current sole director of the Company shall thereafter resign.  The officers of
the Company shall, after the Closing, be as determined by the reconsituted board
of directors of the Company, after giving effect to the addition of the
directors selected by Biostem to the Company’s board of directors.
 
1.6 Further Assurances. Each of the Company and Biostem agrees to execute all
documents and instruments and to take or to cause to be taken all actions which
the other Party deems necessary or appropriate to complete the transaction
contemplated by this Agreement, whether on, before or after the Closing.
 
1

--------------------------------------------------------------------------------


 
1.7 Public Filing. Upon execution and or Closing of this Agreement, the Company
shall prepare and file such documents as are necessary to comply with all
applicable U.S. Securities Laws and regulations, including a current report on
Form 8-K and preliminary and definitive information statements. The parties
agree to cooperate in the preparation of such filings.
 
2.   OTHER AGREEMENTS OF THE PARTIES.
 
2.1 Biostem to Provide Written Consent to Assignment.  Biostem shall as soon as
possible after the Parties’ execution of this Agreement (but no later than the
Closing) provide the Company with the written consent (the “Assignment Consent”)
of the party which has licensed the Proprietary Technology to Biostem, expressly
consenting to the assignment of the Proprietary Technology from Biostem to the
Company as contemplated herein.  Such Assignment Consent shall be in such form
as the Company, in the exercise of its sole and absolute discretion, shall deem
necessary and proper in the circumstances.
 
3.   REPRESENTATIONS AND WARRANTIES OF BIOSTEM.
 
Biostem hereby represents and warrants to the Company that the following are
true and correct as of the Closing:
 
3.1 Organization and Standing. Biostem is and on the Closing Date will be duly
organized, validly existing and in good standing under the laws of the State of
Florida, with all requisite power and authority to carry on the business in
which it is engaged, to hold the Proprietary Technology and other assets it may
own, and is duly qualified and licensed to do business and is in good standing
in all jurisdictions where the nature of its business makes such qualification
necessary.
 
3.2 Litigation. There are no claims, actions, suits, proceedings or
investigations pending or threatened against or affecting Biostem or any of its
properties or assets, including the Proprietary Technology, in any court or by
or before any governmental department, commission, board, bureau, agency or
other instrumentality, domestic or foreign, or arbitration tribunal or other
forum which, if determined adversely to Biostem, would materially affect its
business, prospects, properties or financial condition, or Biostem's right to
exploit its Proprietary Technology, whether now or in the future. There are no
judgments, decrees, injunctions, writs, orders or other mandates outstanding to
which Biostem is a party or by which it is bound or affected.
 
3.3 Estoppel. All statements of Biostem made in this Agreement, or in any
Schedule hereto, or in any document or certificate executed and delivered
herewith, are true, correct and complete as of the date of this Agreement and
will be so as of the Closing.
 
2

--------------------------------------------------------------------------------


 
3.4 Compliance with Laws and Permits. Biostem has complied in all material
respects with its organizational documents, including its articles of
organization and operating agreement (each as amended to date), all applicable
laws, regulations and rules, all applicable orders, judgments, writs, decrees or
injunctions of any local or county governments or any department, agency or
other instrumentality thereof, domestic (United States), applicable to its
business or properties, and has not done or omitted to do any act or acts which
singly or in the aggregate are in violation of any of the foregoing. Biostem
has, except as noted herein, obtained all licenses and permits necessary to
exploit its Proprietary Technology and carry on its business, is not in
violation of any such license or permit, and has not received any notification
that any revocation or limitation thereof is pending or threatened.
 
3.5 No Undisclosed Material Liabilities. Biostem has not incurred any
liabilities or obligations whatever (whether direct, indirect, accrued,
contingent, absolute, secured or unsecured or otherwise), including liabilities
as mortgagor, guarantor or surety or otherwise for debts or the obligations of
others and tax liabilities due or to become due. There is no basis for any
material claim against Biostem or any of its assets. Biostem has no creditors or
agreement with another third party whose prior consent might be required by law
to effect any sale of its Proprietary Technology.
 
3.6 Material Transactions and Adverse Changes. Except as has been heretofore
disclosed in writing to the Company, Biostem has not, and as of the Closing will
not have: (i) suffered any material adverse change in its assets taken as a
whole; (ii) suffered any damage or destruction in the nature of a casualty loss
to any one or more of its assets, whether or not covered by insurance, which
singly or in the aggregate are materially adverse to the business or prospects
of Biostem; (iii) made any change in any method of accounting or accounting
practice, including the revaluation of any of its assets; or (iv) agreed in
writing or otherwise to take any action prohibited by this Agreement.
 
3.7 Taxes. All governmental taxes applicable to Biostem and its assets,
including any income, excise, unemployment, occupational, franchise, ad valorem
and other taxes, duties, assessments or charges levied, assessed or imposed upon
Biostem have been duly paid (or will be paid as of the Closing) or adequately
disclosed to the Company and provided for, and all required tax returns or
reports concerning any such items have been duly filed. Biostem has not waived
any statute of limitations with respect to any tax liability whatever for any
period prior to the date of this Agreement or agreed to any extension of time
with respect to a tax assessment or liability.
 
3.8 Indebtedness to and from Affiliates. Biostem is not indebted to any Biostem
officer, director, employee or shareholder, or any affiliate of such persons, as
of the date of this Agreement, which could result in any lien being imposed upon
the Proprietary Technology.
 
3.9 Documents Genuine. All originals and/or copies of documents, material, data,
files, or information which have been or will be furnished by Biostem to the
Company, are and will be true, complete, correct and unmodified originals and/or
copies of such documents, information, data, files or material.
 
3

--------------------------------------------------------------------------------


 
3.10 Authorization and Validity. The execution, delivery and performance by
Biostem of and under this Agreement and any other agreements contemplated
hereby, and the consummation of the transaction contemplated hereby and thereby,
have been duly approved and authorized by Biostem and the members and managers
of Biostem. This Agreement and any other agreement contemplated hereby have been
or will be as of the Closing duly executed and delivered by Biostem and
constitute and will constitute the legal, valid and binding obligations of
Biostem, enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency or similar laws
affecting creditors' rights generally or the availability of equitable remedies.
 
3.11 Consents; Approvals; Conflict. No consent, approval, authorization or order
of any court or governmental agency or other body is required for Biostem to
sell, transfer and assign the Proprietary Technology to the Company and to
otherwise consummate the Technology Purchase. Neither the execution, delivery,
consummation or performance of this Agreement shall conflict with, or constitute
a breach of any law or regulation and no prior approval is necessary by or
under, the Biostem articles of organization, operating agreement or any note,
mortgage, indenture, deed of trust, lease, obligation, or other agreement or
instrument to which Biostem or any member or manager of Biostem is a party.
 
3.12 Proprietary Technology. The Schedule A attached to this Agreement sets
forth a complete and accurate description of the Proprietary Technology of
Biostem.


3.13 Restrictive Covenants. Prior to the consummation of the Technology
Purchase, Biostem shall conduct its business in the ordinary and usual course
without unusual commitments and in compliance with all applicable laws, rules,
and regulations. Furthermore, Biostem will not, without the prior written
consent of the Company, (i) incur any liability or obligation other than current
liabilities incurred in the ordinary and usual course of business, (ii) incur
any material indebtedness for borrowed money, or (iii) mortgage, sell, pledge,
or subject to encumbrance any of its assets, including but not limited to the
Proprietary Technology.
 
3.14 Disclaimer of Further Warranties. Except as expressly set forth in this
Agreement, the Company has made no other representation or warranty to Biostem
in connection with the Company Shares. The decision of Biostem to enter into
this Agreement is based upon its own independent judgment and investigation and
not on any representations or warranties of the Company, other than those
expressly stated herein.
 
3.15 Title to Proprietary Technology. The Proprietary Technology of Biostem is
held by it free and clear of all liens, claims, rights or other encumbrances
whatsoever and of all options and similar rights of third persons, and no person
has or will have any right of first refusal, pre-emptive right, option or
similar right to acquire the Proprietary Technology of Biostem.
 
4

--------------------------------------------------------------------------------


 
3.16 Full right and Legal Capacity. Biostem has the full right, power and legal
capacity to enter into this Agreement and sell, transfer and assign the
Proprietary Technology to the Company.
 
3.17 Solvency. Biostem is not insolvent, nor will it be insolvent after selling,
transferring and assigning the Proprietary Technology to the Company in exchange
for the Company Shares.
 
3.18 Acknowledgements Regarding the Company and the Company Shares.
 
(a) Biostem (for itself and, in the event it elects to have the Company Shares
issued at closing ratably to the Biostem members, in behalf of such members of
Biostem) understands and acknowledges that the Company is a publicly reporting
company with no current revenues, and recognizes that the Company Shares are
speculative and involve a high degree of risk, and that the prospects and future
success of the Company depend principally on its ability to raise sufficient
capital to carry out its business plan.
 
(b) Biostem (for itself and, in the event it elects to have the Company Shares
issued at closing ratably to the Biostem members, in behalf of such members of
Biostem) acknowledges and agrees that it has been furnished with or had access
to the Company’s latest regulatory filings (for information purposes only)
setting out its business, assets, financial condition and plan of operation, and
further represent that it has full knowledge of the Company and its business,
assets, results of operations, financial condition and plan of operation and the
terms and conditions of the issuance of the Company Shares.
 
(c) In connection with the issuance and delivery of the Company Shares, Biostem
(for itself and, in the event it elects to have the Company Shares issued at
closing ratably to the Biostem members, in behalf of such members of Biostem)
understands and acknowledges that the Company Shares have not been registered
under the Securities Act and have been issued in reliance upon exemptions from
registration provided by Section 4(2) of the Securities Act and Regulation D
promulgated under the Securities Act, on the grounds that the transaction
contemplated in this Agreement does not involve any public offering. Biostem
(for itself and, in the event it elects to have the Company Shares issued at
closing ratably to the Biostem members, then each of such members of Biostem) is
acquiring the Company Shares for its own account, and not for the account of any
other person, and not for distribution, assignment or resale to others, or for
pledge or hypothecation, and no other person has or is intended to have a direct
or indirect ownership or contractual interest in the Company Shares except as
herein provided or as may exist or arise by operation of law. Biostem (for
itself and, in the event it elects to have the Company Shares issued at closing
ratably to the Biostem members, in behalf of such members of Biostem)
acknowledges that the Company Shares are "restricted securities" as that term is
defined in Rule 144(a) of the General Rules and Regulations under the Securities
Act and understands that the Company Shares must be held indefinitely until they
are subsequently registered for re-sale under the Securities Act or an exemption
from such registration requirement is available for their re-sale. Biostem (for
itself and, in the event it elects to have the Company Shares issued at closing
ratably to the Biostem members, in behalf of such members of Biostem)
understands and agrees that the prior written consent of the Company will be
necessary for any transfer of the Company Shares until the Company Shares have
been duly registered for re-sale or the transfer is made in accordance with Rule
144 or other available exemption under the Act, and further understands that
every certificate issued by the Company evidencing Company Shares will bear a
legend restricting transfer as provided in this Agreement.
 
5

--------------------------------------------------------------------------------


 
(d) Biostem (for itself and, in the event it elects to have the Company Shares
issued at closing ratably to the Biostem members, in behalf of such members of
Biostem) acknowledges that it has such knowledge and experience in financial,
tax and business matters as to enable such person(s) to utilize their knowledge
of the Company, in connection with the Technology Purchase and issuance of the
Company Shares, to evaluate the merits and risks of acquiring the Company Shares
and to make an informed investment decision with respect thereto.
 
(e) Biostem acknowledges that it and its members have reviewed the current
disclosure filings of the Company for information purposes and that the Company
Shares are not being sold hereunder pursuant to any prospectus.
 
3.19 True and Correct Information and Material Changes. All information which
Biostem has provided or will provide to the Company is or will be correct and
complete as of the date furnished to the Company, and, if there should be any
material change in such information prior to the Closing, Biostem or its
authorized representative will immediately provide the Company with such
information.
 
3.20 No Solicitation. Neither Biostem nor any Biostem member was solicited to
acquire the Company Shares by the Company by any form of general solicitation or
general advertising, including but not limited to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or made available over telephone
lines by any information service, or any seminar or meeting whose attendees had
been invited by any means of general solicitation or general advertising.
 
3.21 No Other Representations or Warranties. Except as expressly set forth in
this Agreement, the Company has not made any representation or warranty to
Biostem in connection with this Agreement. The decision by Biostem to enter into
this Agreement and participate in the Technology Purchase is based upon its own
independent judgment and investigation and not on any representations or
warranties of the Company other than those expressly stated in this Agreement.
 
3.22 No Operations. Other than certain reimbursements, if any, paid to Biostem
in connection with the transaction contemplated by this Agreement, Biostem has
not had any revenue or operations since inception.
 
6

--------------------------------------------------------------------------------


 
 
4.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Unless specifically stated
otherwise, the Company represents and warrants to Biostem that the following are
true and correct as of the date hereof and will be true and correct through the
Closing as if made on that date.
 
4.1 Organization and Good Standing. The Company is duly organized, validly
existing and in good standing under the laws of the State of Nevada.  Prior to
the Closing, The Company will have amended its articles of incorporation for the
purpose of changing its name to “BIOSTEM U.S., INC.” and increasing its
authorized capital to 200 million common shares, par value $.001 per share (such
name change and increase in authorized capital being referred to herein as the
“Reorganization”) and will, on the Closing Date, be duly organized, validly
existing and in good standing under the laws of the State of Nevada.
 
4.2 Authorized Capitalization. As of the Closing Date (and as a result of the
Reorganization but before giving effect to the Technology Purchase) the
authorized capital stock of the Company will consist of 200,000,000 shares of
common stock at par value $.001 per share, of which Four Million Six Hundred
Forty Thousand (4,640,000) shares will be issued and outstanding.
 
4.3 Declaration of Interest. The Company declares that in its decision to
acquire the Proprietary Technology, it is relying on independent legal,
financial and tax experts and other technical personnel, and that the Company’s
decision to enter into this Agreement is based upon its own independent
judgment, investigation and evaluation by disinterested members of its Board of
Directors and management, and not on any representations or warranties of
Biostem other than those expressly stated in this Agreement.
 
4.4 Litigation. There are no claims, actions, suits, proceedings or
investigations pending or threatened against or affecting the Company in any
court or by or before any federal, state, municipal or other governmental
department, commission, board, bureau, agency or other instrumentality, domestic
or foreign, or arbitration tribunal or other forum. There are no judgments,
decrees, injunctions, writs, orders or other mandates outstanding to which the
Company is a party or by which it is bound or affected.
 
4.5 Authorization and Validity. The execution, delivery and performance by the
Company of this Agreement and any other agreements contemplated hereby, and the
consummation of the transactions contemplated hereby and thereby, has been
approved by the Company’s board of directors and by the required majority of the
Company’s shareholders. This Agreement and any other agreement contemplated
hereby have been or will be as of the Closing duly executed and delivered by the
Company and constitute and will constitute legal, valid and binding obligations
of the Company, enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors' rights generally or the availability of equitable
remedies.
 
7

--------------------------------------------------------------------------------


 
4.6 Taxes. All income, excise, unemployment, social security, occupational,
franchise and other taxes, duties, assessments or charges levied, assessed or
imposed upon the Company by the United States or by any state or municipal
government or subdivision or instrumentality thereof have been duly paid or
adequately provided for, and all required tax returns or reports concerning any
such items have been duly filed or will be so filed.
 
4.7 Indebtedness to or from Affiliates. The Company is not and will not be
indebted to any officer, director, employee or shareholder of the Company as of
the Closing. No money or property is owed to the Company by any officer,
director, employee or shareholder of the Company, and none will be owed as of
the Closing.
 
4.8 Consents; Approvals; Conflict. Except as expressly set forth herein, no
consent, approval, authorization or order of any court or governmental agency or
other body is required for the Company to execute and perform its obligations
under this Agreement. Neither the execution, delivery, consummation nor the
performance of this Agreement by the Company shall conflict with, constitute a
breach of the Company's articles of incorporation and bylaws, as amended to
date, or any note, mortgage, indenture, deed of trust or other agreement of
instrument to which the Company is a party or by which it is bound nor, to the
best of the Company's knowledge and belief, any existing law, rule, regulation,
or any decree of any court or governmental department, agency, commission, board
or bureau, domestic or foreign, having jurisdiction over the Company. The
Company has timely, accurately, and completely filed all reports, statements and
schedules required under applicable federal and state securities laws with the
U.S. Securities and Exchange Commission and all governing securities
authorities, if any.
 
4.9 Disclaimer of Further Warranties; Etc. Except as expressly set forth in this
Agreement, Biostem has not made any other representation or warranty to the
Company in connection with the Technology Purchase. The Company's decision to
enter into this Agreement and the Technology Purchase is based upon the
Company's own independent judgment and investigation by disinterested members of
its Board of Directors and management and not on any representations and
warranties of Biostem other than those expressly stated in this Agreement.
 
5.   CONDITIONS TO OBLIGATIONS OF THE PARTIES; DELIVERIES. All obligations of
the Parties under this Agreement are subject to the fulfillment, prior to the
Closing, of all conditions precedent and to the performance of all covenants and
agreements and completion of all deliveries contemplated herein, unless
specifically waived in writing by the Party entitled to performance or to demand
fulfillment of the covenant or delivery of the documents.
 
5.1 Documents to be delivered by Biostem to the Company. At the Closing, the
following documents shall be delivered to the Company by Biostem, which
documents shall be reasonably satisfactory in form and content to the Company's
counsel:
 
8

--------------------------------------------------------------------------------


 
(a) Certificates executed by an authorized representative of Biostem, dated as
of the Closing, certifying that the representations and warranties of Biostem
contained in this Agreement are then true and correct, and that Biostem has
complied with all agreements and conditions required by this Agreement and all
related agreements to be performed or complied with by Biostem.
 
(b) An executed and acknowledged assignment to the Company of the Proprietary
Technology, as herein provided;
 
(c) An executed and acknowledged Assignment Consent, as herein provided; and
 
(d) All materials and documents in the possession of Biostem related to the
Proprietary Technology.
 
5.2 Documents to be delivered to Biostem. At the Closing the following documents
shall be delivered to Biostem by the Company, which documents shall be
reasonably satisfactory in form and content to counsel for Biostem:
 
(a) Stock certificates evidencing the Company Shares; and
 
(b) A certificate executed by the chief executive officer of the Company, dated
as of the Closing, certifying that the representations and warranties of the
Company contained in this Agreement are then true and correct, that the board of
directors and required majority of the Company’s shareholders have approved this
Agreement and the Closing, and that the Company has complied with all agreements
and conditions required by this Agreement to be performed or complied with by
it.
 
6.   OTHER COVENANTS OF THE PARTIES. The Parties each agree that, prior to the
Closing:
 
6.1 Effectuation of this Agreement. The Parties hereto will use their best
efforts to cause this Agreement and all related agreements to become effective,
and all transactions herein and therein contemplated to be consummated, in
accordance with its and their terms, to obtain all required consents, waivers
and authorizations of governmental entities and other third parties, to make all
filings and give all notices to those regulatory authorities or other third
parties which may be necessary or reasonably required in order to effect the
transactions contemplated in this Agreement, and to comply with all federal,
local and State rules and regulations as may be applicable to the contemplated
transactions.
 
6.2 Restriction on Action. The Parties each agree that they will not do any
thing or act prohibited by this Agreement or any related agreement, or fail to
do any thing or act which they have undertaken to do in this Agreement or any
related agreement.
 
9

--------------------------------------------------------------------------------


 
 
6.3 Confidentiality. The Parties each covenant that they each will not disclose
any confidential information of the other parties, except to their officers,
directors, attorneys, accountants, and employees involved in these transactions,
and only then on the condition that such individuals not disclose the
information disclosed to them. Notwithstanding the foregoing, the terms of this
Agreement, or of any of the transactions contemplated hereby, such confidential
information may be disclosed following execution hereof, provided that each
party will provide at least twenty-four hours' notice to the other party prior
to making the initial public announcement regarding the transaction. In
addition, either party may disclose this Agreement or any part hereof to any
third party at any time if required to do so by law, this Agreement or other
contractual obligation. Biostem acknowledges that the Company is a reporting
company in the United States and that the Company will control the public
dissemination of information about this transaction.
 
7.   SURVIVAL OF COVENANTS AND WARRANTIES.
 
7.1 Survival of Covenants and Warranties. The representations, warranties,
covenants and agreements made by Biostem on the one hand, and the Company on the
other hand, shall survive the Closing for a period of two years and shall be
fully enforceable at law or in equity against such other Parties and their
heirs, successors and assigns during such time. Any investigation at any time
made by or on behalf of (or any disclosure to) any Party hereto shall not
diminish in any respect whatsoever their right to rely on the representations
and warranties of the other Parties hereto.
 
7.2 Notice of Claims. The Company and Biostem agree to give prompt written
notice to the other of any claim against the Party giving notice which might
give rise to a claim by them against the other Party, stating the nature and
basis of the claim and the actual or estimated amount thereof.
 
8.   TERMINATION OF THIS AGREEMENT.
 
8.1 Grounds for Termination. This Agreement shall terminate:
 
(a) By mutual written consent of the Company and Biostem; or
 
(b) By the Company or Biostem, if:
 
(i) all the conditions precedent to their respective obligations hereunder have
not been satisfied or waived prior to the Closing, as the same may be
accelerated or extended;
 
(ii) any Party shall have defaulted or refused to perform in any material
respect under this Agreement, or if the Company or Biostem should have
reasonable cause to believe there has been a material representation concerning,
or failure or breach of, any representation or warranty by the other;
 
10

--------------------------------------------------------------------------------


 
(iii) the transactions contemplated in this Agreement and related agreements
have not been consummated on the Closing, as the same may be accelerated or
extended; or
 
(iv) either the Company or Biostem shall reasonably determine that the
transaction contemplated in this Agreement has become inadvisable by reason of
the institution or threat by any federal, state or municipal governmental
authorities or by other person whatever of a formal investigation or of any
action, suit or proceeding of any kind against either or both Parties which in
one Party's reasonable belief is material in light of the other Party's
business, prospects, properties or financial condition.
 
8.2 Manner of Termination. Any termination of this Agreement (other than an
automatic termination) shall be made in accordance with the above listed
grounds. Written notice of termination shall be given to the other Party as
required in this Agreement as promptly as is practical under the circumstances.
Upon a Party's receipt of such termination notice, this Agreement shall
terminate and the transactions herein contemplated shall be abandoned without
the necessity of any further action by the Parties.
 
8.3 Survival of Confidentiality Provisions. Upon termination of this Agreement
for any reason, (i) the covenants of the Parties concerning the confidentiality
and proprietary nature of all documents and other information furnished
hereunder shall remain in force except as to information which has otherwise
become public knowledge, and (ii) each Party shall promptly return all documents
received from the other Party in connection with this Agreement. This Paragraph
constitutes a mutual covenant of the Parties, and either may judicially enforce
it.
 
9.   MISCELLANEOUS PROVISIONS.
 
9.1 Assignment. Except as otherwise provided herein with regard to Biostem’s
right to elect to have the Company Shares issued at closing directly to the
members of Biostem ratably, neither this Agreement nor any right created hereby
or in any agreement entered into in connection with the transactions
contemplated hereby shall be assignable by any Party hereto without the prior
written consent of the Party not seeking assignment, and any purported
assignment without such consent shall be null and void and of no force or
effect. No such assignment shall relieve the assignor of any obligations created
under this Agreement.
 
 9.2 Parties in Interest; No Third Party Beneficiaries. Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the Parties and their respective heirs, legal
representatives, successors and permitted assigns. Neither this Agreement nor
any other agreement contemplated hereby shall be deemed to confer upon any
person not a Party hereto or thereto any rights or remedies hereunder or
thereunder, except as expressly set forth in this Agreement.
 
11

--------------------------------------------------------------------------------


 
9.3 Entire Agreement. This Agreement and the agreements contemplated hereby
constitute the entire agreement of the Parties regarding the subject matter
hereof, and supersede all prior agreements and understandings, both written and
oral, among the Parties, or any of them, with respect to the subject matter
hereof, including the Exchange Agreement between the Company and Biostem’s
predecessor, Biostem Nevda.
 
9.4 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof, and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Further, in lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as part of this Agreement a provision as similar in terms to such illegal,
invalid, or unenforceable provision as may be possible in order to preserve the
intentions of the Parties.
 
9.5 Survival of Representations, Warranties and Covenants. The representations,
warranties and covenants of all Parties contained herein shall survive the
Closing, and all statements contained in any certificate, exhibit or other
instrument delivered by or on behalf of the Company or Biostem, as the case may
be, and, notwithstanding any provision in this Agreement to the contrary, shall
survive the Closing.
 
9.6 Interpretation. This Agreement shall be governed by and construed under the
laws of the State of Florida.
 
9.7 Captions. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect any of the terms or provisions
hereof. Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural. Use of the words "herein", "hereof", "hereto"
and the like in this Agreement shall be construed as references to this
Agreement as a whole and not to any particular provision in this Agreement,
unless otherwise noted.
 
9.8 Notice. Any notice or communication hereunder or in any agreement entered
into in connection with the transactions contemplated hereby must be in writing
and given by depositing the same in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, by telefax transmission or by delivery by use of a messenger
which regularly retains its delivery receipts. Such notice shall be deemed
received on the date on which it is delivered to the addressee. For purposes of
notice, the addresses of the parties shall be:
 

  If to Biostem:  Biostem US L.L.C.     1266 Turner Street     Clearwater FL
33756

 
12

--------------------------------------------------------------------------------


 

  If to the Company:  Equinox International Inc.     330 S. Decatur, #10542    
Las Vegas NV 89102

 
9.9 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Execution and delivery of this Agreement by
exchange of facsimile copies bearing facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Agreement by such
Party. Such facsimile copies shall constitute enforceable original documents.
The Company shall be responsible to provide each Party to the Agreement with a
fully executed copy once all signatures have been received.
 
9.10 Prevailing Party (Attorneys' Fees) Clause. In the event of any litigation
or proceeding arising as a result of the breach of this Agreement or the failure
to perform hereunder, or failure or untruthfulness of any representation or
warranty herein, the Party prevailing in such litigation or proceeding shall be
entitled to collect the costs and expenses of bringing or defending such
litigation or proceeding, including reasonable attorneys' fees, from the Party
or Parties not prevailing.
 
9.11 Relationship of the Parties. Nothing in this Agreement is intended to be
construed so as to suggest that the Parties hereto are partners or joint
venturers, or that any Party is the employee or agent of another. No Party has
any express or implied right or authority under this Agreement to assume or
create any obligations on behalf of or in the name of another party to any
contract, agreement, arrangement, understanding or undertaking with any third
party.
 
9.12 No Advice Given. Biostem acknowledges and agrees that neither it nor any of
the members or managers of Biostem has asked for or received any legal or tax
advice from the Company or its directors or any other person associated with the
Company in regard to this Agreement or the transaction herein contemplated, and
has instead relied on advice and counsel furnished by its own legal or other
advisers in order to satisfy itself as to the tax and other legal implications
of the Technology Purchase and the issuance of the Company Shares.
 
13

--------------------------------------------------------------------------------


 
 IN WITNESS WHEREOF, all Parties have executed this Agreement as of the date
first written above.
 

The “Company”    EQUINOX INTERNATIONAL INC.          
 
By:
/s/ Robert T. Yurckonis       Name: Robert T. Yurckonis       Title:  President
         

 

“Biostem”  BIOSTEM US L.L.C.          
 
By:
/s/ John Satino       Name: John Satino       Title: Manager          

 
14

--------------------------------------------------------------------------------


 
SCHEDULE A
Proprietary Technology of Biostem




[Confidential Treatment Requested]
 